DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on July 6, 2021, in which claims 1-25 are presented for further examination.

Response to Arguments
Applicant’s arguments, filed on July 6, 2021, with respect to the drawings have been fully considered and are persuasive.  The drawing objection set forth in the last office action has been withdrawn.

Remark
The drawing objection set forth in the last office action has been withdrawn in light of the drawing amendment filed on July 6, 2021.

Allowable Subject Matter
Claims 1-25 are allowed in light of the prior art made of record. The following is an examiner’s statement of reasons for allowance: The claims invention is involved in providing location of the index entry in an hierarchical storage by tuple-sequence-number column, an index run is built to be included in the hybrid index, wherein the index run is provided with index entries, the columns is determined to create in the index run by scanning the data blocks from the 
The prior art of record, singular and any order combination facilitates indexing to efficiently query historical data for real-time analytics, and for analytical queries that are part of a transaction, wherein the cloud consumer unilaterally provision computing capabilities such as server time and network storage are provided automatically without requiring human interaction with the service provider and wherein the partitioning data based on the user-defined partition key are optimized for queries in order to facilitate the multi-zone queries. These claimed features render claims 1-25 allow.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        August 13, 2021